Citation Nr: 9903771	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  95 - 03 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to a compensable rating for residuals of fracture 
of the left fifth metacarpal.  

Entitlement to a compensable rating for residuals of fracture 
of the right fifth metacarpal.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


REMAND

The veteran served on active duty from November 1962 to 
November 1966.  

On April 18, 1997, the Board of Veterans' Appeals (Board) 
issued a decision which was appealed to the United States 
Court of Veterans Appeals (Court).  On September 1, 1998, the 
Court vacated and remanded two of the issues to the Board for 
another decision, taking into consideration the matters 
raised in its order, and dismissed the remaining issues on 
appeal. 

In its remand order, the Court found that the Secretary had 
not satisfied his duty to assist the appellant in the 
development of facts pertinent to the well-grounded claims of 
entitlement to compensable ratings for his residuals of 
fracture of the left and right fifth metacarpals.  During a 
personal hearing in September 1991, the appellant testified 
that he experienced limitation of motion in his little 
fingers, and that when he worked as a maintenance man, he 
would drop objects if his hands began to hurt.  

On VA examination in January 1995, the appellant complained 
of pain in both hands.  The examiner reported that  the 
appellant's right little finger was spread slightly from the 
other fingers, while 90 degrees of flexion and full extension 
was demonstrated in the metacarpophalangeal (MP) joint of the 
right little finger.  He complained of pain in the proximal 
interphalangeal (PIP) and MP joints at full flexion.  The 
examiner noted that the appellant's right hand grip appeared 
to represent less that maximum effort.

On that same examination, the appellant complained of 
tenderness over the left fifth metacarpal.  The MP joint of 
the left fifth finger flexed to 90 degrees and extended 
fully.  The distal interphalangeal (DIP) joint of the left 
fifth finger flexed to 45 degrees and also extended fully, 
although with complaints of pain.  The examiner observed that 
the left hand grip appeared to be essentially normal, but 
represented something less than maximum effort.  X-ray 
studies of the left and right fifth fingers failed to reveal 
any acute abnormality.  

The Court determined that, while the subject Board decision 
reflected some consideration of the provisions of  38 C.F.R. 
§§ 4.40 and 4.45(c)-(f) (1997), as required by the Court's 
decision in  DeLuca v. Brown,  8 Vet. App. 202 (1995), the 
January 1995 VA examination was inadequate for compensation 
purposes because it did not adequately address the extent, if 
any, to which the appellant's service-connected residuals of 
fractures of the left and right fifth metacarpals resulted in 
functional loss as manifested by weakened movement, excess 
fatigability, incoordination, or pain on movement.  DeLuca,  
8 Vet. App.  at 206, 207;  Johnson v. Brown,  9 Vet. App. 7, 
10 (1996).  

The Court directed that the Board remand the case for another 
VA examination in which the examiner addressed whether the 
appellant experienced pain on motion and, if so, the extent 
to which such pain through such range of motion is equivalent 
to loss of motion.  See Johnson,  9 Vet. App.  at 10;  
DeLuca,  8 Vet. App.  at 206 (loss of range of motion should 
be portrayed "in terms of the additional range-of-motion 
loss due to pain on use or during flare-ups").  Further, 
prior to readjudication of the appellant's claim, the Board 
was to ensure that the underlying examination was adequate 
and complete.  

Further, the Board was ordered to see that the RO obtained 
records from the Social Security Administration (SSA) 
sufficient to determine the disabilities that form the basis 
for the appellant's Social Security award.  If it was 
determined that the appellant was receiving benefits for 
residuals of fractures of the left and right fifth 
metacarpals, the RO was to then obtain all clinical data used 
by the SSA in connection with the appellant's Social Security 
award.  

Any subsequent decision of the Board was to provide adequate 
reasons and bases for its determinations, account for the 
evidence it found persuasive or nonpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted, and provide reasons for its rejection of such 
evidence.  In addition, on remand the appellant was free to 
submit additional evidence and argument regarding his claims.

In a recent decision, the Court held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as [] "the head of the 
Department."  38 U.S.C.A. § 303 (West 1991).  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  No. 97-78 (U.S. Vet. App. June 
26, 1998)

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is REMANDED to the RO for the following actions:

1.  The RO should ask the appellant to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private or VA health care providers from 
whom he has received treatment for his 
service-connected residuals of fractures 
of the left and right fifth metacarpals 
since the VA examination of January 1995.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  In any event, 
the RO should obtain copies of all 
clinical records pertaining to treatment 
of the veteran at any VA medical facility 
since January 1995. 

2.  The RO should obtain from the SSA 
records sufficient to determine the 
disabilities that form the basis for the 
appellant's Social Security award.  If it 
is determined that the appellant is 
receiving benefits for residuals of 
fractures of the left and right fifth 
metacarpals, the RO should then obtain 
all clinical data used by the SSA in 
connection with the appellant's Social 
Security award.  

3.  The RO should further arrange for 
orthopedic and neurologic examinations of 
the veteran by board-certified examiners 
to determine the current nature and 
extent of the veteran's service-connected 
residuals of fractures of the left and 
right fifth metacarpal.  The claims 
folder must be made available to the 
examiners for their review prior to their 
examinations.  All necessary and 
appropriate diagnostic tests and 
procedures should be conducted.  The 
examining physicians should specifically 
address matters of weakened movement, 
excess fatigability, incoordination, and 
loss of function due to pain on use or 
during flare-ups, as provided by  
38 C.F.R. Part 4, §§ 4.40 and 4.45(c)-
(f).  The examining physicians should 
each be asked to state their opinions, 
with complete rationale, as to whether it 
is at least as likely as not that any 
pain on motion of the left and right 
fifth metacarpals found present is 
causally related to the veteran's 
service-connected residuals of fractures 
of the left and right fifth metacarpals.  
A complete rationale for all opinions 
expressed must be provided.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if the 
examination report(s) do not 
affirmatively state that the examiners 
reviewed the claims folder, or if any 
requested opinions are not provided in 
full, appropriate corrective action 
should be implemented prior to returning 
the case to the Board.  

5.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues of entitlement to 
compensable ratings for service-connected 
residuals of fracture of the right and 
left fifth metacarpals.  Any subsequent 
decision of the RO must provide adequate 
reasons and bases for its determinations, 
account for the evidence it found 
persuasive or nonpersuasive, analyze the 
credibility and probative value of all 
material evidence submitted, and provide 
reasons for its rejection of such 
evidence.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case, including all applicable law and 
regulations, and the appellant and his representative should 
be provided an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if otherwise in order.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
these claims.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 7 -


